60 F.3d 647w
95 Cal. Daily Op. Serv. 5747, 95 Daily JournalD.A.R. 9802ALASKA WILDERNESS RECREATION AND TOURISM ASSOCIATION;Organized Village of Kake;  Southeast Alaska ConservationCouncil;  Natural Resources Defense Council;  The WildernessSociety, Plaintiffs-Appellants,v.Gary A. MORRISON, Forest Supervisor, Chatham Area, TongassNational Forest;  Abigail Kimbell, ForestSupervisor, Stikine Area, TongassNational Forest;  U.S. ForestService,Defendants-Appellees.Alaska Forest Association, Defendant-Intervenor-Appellee.
No. 95-35222.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted June 6, 1995.Decided July 24, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION